DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 11 February 2022. As directed by the amendment: Claims 11 and 12 have been amended, no claims have been cancelled,  and no claims have been added.  Claims 1-10 and 16-20 were previously withdrawn due to a Restriction Requirement. Thus, Claims 11-15 are presently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mohn et al. (US Publication No. 2014/0052199, previously cited) in view of Yamazaki (US Publication No. 2007/0173906, previously cited).
Regarding Claims 11, 12, and 13, Mohn et al. discloses a wireless electrical stimulation system for providing electrical stimulation (Paragraph 0001, 0029, 0033), the system comprising: 
an electrical stimulation unit (2, 3, 19, 24, Figs. 2-3; Paragraph 0031-0032) configured to generate at least one electrical waveform (pulse number/amplitude/
time/sequence/pattern, Paragraph 0013, 0016, 0014, 0041; Claim 14),
electrodes (stimulation electrodes 10 on pad 40, Fig. 2-3, Paragraph 0032, 0048) operatively coupled to the electrical stimulation unit (3, 4, 19, 24, Figs. 2-3; Paragraph 0031-0032) and configured to receive the at least one electrical waveform from the electrical stimulation unit (Paragraph 0048, 0050-0052), 
wherein the electrodes are configured to be placed on or in proximity to a tissue surface of the human body (44, Fig. 4; Paragraph 0003, 0017, 0019, 0054, 0059-0060), wherein the electrodes are configured to deliver the at least one electrical waveform (multi-pulse number/amplitude/time/sequence/pattern, Paragraph 0013, 0016, 0014, 0041, 0051; Claim 14) to muscle groups (Paragraph 0003, 0035, 0062) within the surface to which the electrodes are applied, and wherein the electrodes are configured to be applied externally to the surface (44, Fig. 4; Paragraph 0003, 0017, 0019, 0054, 0059-0060); 
a wireless remote controller (2, Figs. 1, 2, 4; Paragraph 0029-0030, 0053) configured for controlling the electrical stimulation unit (3, 4, 19, 24, Figs. 2-3; 
wherein the electrical stimulation unit includes a wireless receiver (9, 7, 28, Fig. 1-2, Paragraph 0030-0031) configured for receiving the first set of one or more control signals (stimulation control signals, Paragraph 0029-0031, 0040-0041, 0053) from the wireless remote controller; 
and wherein, in response to receiving the first set of one or more control signals (stimulation control signals, Paragraph 0029-0031, 0040-0041, 0053) from the wireless remote controller (2, Figs. 1, 2, 4; Paragraph 0029-0030, 0053), the electrical stimulation unit (3, 4, 19, 24, Figs. 2-3; Paragraph 0031-0032) generates the at least one electrical waveform and applies the at least one electrical waveform to the electrodes (multi-pulse number/amplitude/time/sequence/pattern applied to electrodes 10 on pad 40, Figs. 2-3, Paragraph 0013, 0016, 0014, 0041, 0051);
wherein the electrical stimulation unit (3, 4, 19, 24, Figs. 2-3; Paragraph 0031-0032) is configured for applying at least two different intensities or signal levels to the electrodes (setting amplitude/voltage/time/repetition and other parameter values of stimulation based on user inputs to display/controller 2, Figs. 1-4, Paragraph 0011, 0013-0014, 0040-0041, 0053), and wherein the wireless remote controller has an intensity selector for selecting one of the at least two different intensities or signal levels (setting amplitude/voltage/time/repetition and other parameter values of stimulation based on user inputs to display/controller 2, Figs. 1-4, Paragraph 0011, 0013-0014, 0040-0041, 0053) for the electrical stimulation unit (3, 4, 19, 24, Figs. 2-3; Paragraph 0031-0032), wherein the intensity selector comprises an increase control and a decrease control (starting, stopping, and setting stimulation parameter values, Paragraph 0011, 0013-0014, 0037, 0040-0041, 0045, 0052, 0053); 
a heating device (3, 4, 40, 24, Figs. 1-4, Paragraph 0028, 0032, 0049, 0035) operatively coupled to the wireless receiver (9, 7, 28, Fig. 1-2) of the electrical simulation unit, the heating device comprising one or more heating pads (40, 11, 19, Figs. 1-4) configured for generating heat in response to a second set of one or more control signals received from the wireless4Attorney Docket No. 186020.00010 remote controller (heat/temperature control by input from user using the wireless controller 2, Figs. 1-4; Paragraph 0013, 0016, 0042-0043, 0049, 0053), and further configured for providing the generated heat to the surface proximate to where the electrodes are applied (Paragraph 0004, 005, 0028, 0032, 0035); 
the wireless remote controller (2, Figs. 1, 2, 4; Paragraph 0029-0030, 0053)  further configured for controlling the heating device by generating and transmitting a second set of one or more control signals (heat/temperature control signals by input from user using the wireless controller 2, Figs. 1-4; Paragraph 0013, 0016, 0042-0043, 0049, 0053), 
wherein the electrical stimulation unit includes a wireless receiver (9, 7, 28, Fig. 1-2, Paragraph 0030-0031) configured for wirelessly receiving the second set of one or more control signals (heat/temperature control signals by input from user using the wireless controller 2, Figs. 1-4; Paragraph 0013, 0016, 0042-0043, 0049, 0053) from the wireless remote controller; 
and wherein, in response to receiving the second set of one or more control signals from the wireless remote controller signals (heat/temperature control signals by input from user using the wireless controller 2, Figs. 1-4; Paragraph 0013, 0016, 0042-0043, 0049, 0053), the electrical stimulation unit (2, 3, 19, 24, Figs. 2-3; Paragraph 0031-0032) activates the heating device to generate heat and to provide the generated heat to the surface proximate to where the electrodes are applied (Paragraph 0004, 005, 0028, 0032, 0035).  However, Mohn et al. does not specifically disclose wherein the electrical stimulation unit comprises a flexible substrate configured to be directly in contact with the surface, and the wireless receiver is in direct contact with the flexible substrate.  
Yamazaki teaches a wireless electrical stimulation system (Paragraph 0057-0058) for stimulating muscles (Paragraph 0003, 0020, 0061) comprising multiple electrical stimulation units (3a, 4a, 5a, Fig. 1; 4c-d, Fig. 4; 120-122, Fig. 9, Paragraph 0060, 0074) each comprising a wireless receiver (12, 23, Figs. 2-4, Paragraph 0060, 0063), wherein each electrical stimulation unit comprises two electrodes (17a, 17b, Figs. 2-4; 17g, 17h, Fig. 6) and wherein each electrical stimulation unit (3a, 4a, 5a, Fig. 1; 4c-d, Fig. 4; 120-122, Fig. 9, Paragraph 0060, 0074) comprises a flexible substrate (17d, 50, flexible pad structure, Figs. 2-4, Paragraph 0065-0067, 0071-0073) configured to be directly in contact with a body surface (0065-0067, 0071-0073), and the wireless receiver (12, 23, Figs. 2-4, Paragraph 0060, 0063) is in direct contact with the flexible substrate (17d, 50, flexible pad structure, Figs. 2-4, Paragraph 0065-0067, 0071-0073). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical stimulation unit in the system disclosed by Mohn et al. to include a flexible substrate configured to be directly in contact with the surface, and to configure the wireless receiver to be in direct contact with the flexible substrate, as taught by Yamazaki, in order to allow for the electrical stimulation unit and wireless receiver to be attached to the user and conform with the shape of the body, in order to enhance comfort and/or to permit movement and exercise of the user, as also taught by Yamazaki (Paragraph 0066, 0068, 0071, 0073, 0014-0015), or to prevent loss or damage to the stimulation unit or the wireless receiver.
Furthermore, Mohn et al. does not specifically disclose wherein the electrodes are two electrodes which are insulated from each other. Yamazaki teaches a wireless electrical stimulation system (Paragraph 0057-0058) for stimulating muscles (Paragraph 0003, 0020, 0061) comprising multiple electrical stimulation units (3a, 4a, 5a, Fig. 1; 4c-d, Fig. 4; 120-122, Fig. 9, Paragraph 0060, 0074) each comprising a wireless receiver (12, 23, Figs. 2-4, Paragraph 0060, 0063), wherein each stimulation unit comprises two electrodes (17a, 17b, Figs. 2-4; 17g, 17h, Fig. 6) which are insulated from each other (Paragraph 0060, 0066-0068). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrodes in the system disclosed by Mohn et al. to be two electrodes which are insulated from each other, as taught by Yamazaki, in order to configure the electrodes to be an isolated positive/negative pair, as further taught by Yamazaki (Paragraph 0060, 0097), or to avoid pain/injury/overstimulation to the patient or damage to the device by preventing an electrical short in the system. 
Regarding Claim 14, Mohn et al. discloses the wireless electrical stimulation system further comprising a plurality of electrical stimulation units (one to twenty stimulation interface cards/units, Paragraph 0031, 0045), wherein the wireless remote controller (2, Figs. 1, 2, 4; Paragraph 0029-0030, 0053) further comprises: a selector for selecting one of the plurality of electrical stimulation units (56, 58, Fig. 5, Paragraph 0058), and a display for indicating which of the plurality of electrical stimulation units has been selected (visual representation on screen, 54, 56, 58, Fig. 5, Paragraph 0058-0059).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mohn et al. in view of Yamazaki, further in view of Lemus et al. (US Publication No. 2014/0222102, previously cited).  
Regarding Claim 15, Mohn et al. discloses wherein the wireless remote controller is a tablet, iPad®, or laptop which may communicate wirelessly using a Bluetooth®  and/or cellular telephone interface (Paragraph 0029-0030) running an application (program/interface, Paragraph 0030, 0013, 0037, 0039, 0053). However, neither Mohn et al. nor Yamazaki explicitly discloses wherein the wireless remote controller is a smart phone. Lemus et al. teaches a wireless electrical stimulation system for stimulating muscles (Paragraph 0004-0005, 0011, Abstract) comprising a wireless controller to control electrical stimulation units (18, 52a, 52b, Fig. 5, Paragraph 0014, 0038-0039) based on user input (Paragraph 0033, 0040) wherein the wireless remote controller is a smart phone, tablet, or computer (Paragraph 0002, 0030). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a smart phone as the wireless remote controller, as taught by Lemus et al., instead of the tablet, iPad®, or laptop in the electrical stimulation system disclosed by Mohn, to prevent the user from needing a separate/larger controller device in the case they may already have access to and/or be familiar with using a smart phone, since these types of devices are “ubiquitous amongst populations around the world…[and] have existing technology within that permits ready adaptation to muscle electro-stimulation therapy by downloading a program” (Lemus et al., Paragraph 0039). 
Response to Arguments
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 11-15 have been withdrawn due to the Applicant’s amendments to Claims 11 and 12 as filed in the Response filed 11 February 2022, which clarify the claim language at issue.
The Applicant’s arguments as made in the Response filed 11 February 2022 with respect to the previous 35 USC 103 rejections of Claims 11-15 have been fully considered but are not persuasive. Specifically, the Applicant argues (Pages 8-9 of Response) that the previously cited Mohn et al. reference does not disclose the newly added limitations to Claim 11, in particular “wherein the electrical stimulation unit comprises a flexible substrate configured to be directly in contact with the surface, and the wireless receiver is in direct contact with the flexible substrate”. The Examiner agrees that Mohn et al. is silent as to the particular structure of the electrical stimulation unit, and therefore does not specifically disclose “wherein the electrical stimulation unit comprises a flexible substrate configured to be directly in contact with the surface, and the wireless receiver is in direct contact with the flexible substrate” as required by Claim 11 as amended. However, the Examiner maintains that the previously cited Yamazaki teaches this feature. As described in detail above, Yamazaki teaches a wireless electrical stimulation system (Paragraph 0057-0058) for stimulating muscles (Paragraph 0003, 0020, 0061) comprising multiple electrical stimulation units (3a, 4a, 5a, Fig. 1; 4c-d, Fig. 4; 120-122, Fig. 9, Paragraph 0060, 0074) each comprising a wireless receiver (12, 23, Figs. 2-4, Paragraph 0060, 0063), wherein each electrical stimulation unit comprises two electrodes (17a, 17b, Figs. 2-4; 17g, 17h, Fig. 6) and wherein each electrical stimulation unit (3a, 4a, 5a, Fig. 1; 4c-d, Fig. 4; 120-122, Fig. 9, Paragraph 0060, 0074) comprises a flexible substrate (17d, 50, flexible pad structure, Figs. 2-4, Paragraph 0065-0067, 0071-0073) configured to be directly in contact with a body surface (0065-0067, 0071-0073), and the wireless receiver (12, 23, Figs. 2-4, Paragraph 0060, 0063) is in direct contact with the flexible substrate (17d, 50, flexible pad structure, Figs. 2-4, Paragraph 0065-0067, 0071-0073). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical stimulation unit in the system disclosed by Mohn et al. to include a flexible substrate configured to be directly in contact with the surface, and to configure the wireless receiver to be in direct contact with the flexible substrate, as taught by Yamazaki, in order to allow for the electrical stimulation unit and wireless receiver to be attached to the user and conform with the shape of the body, in order to enhance comfort and/or to permit movement and exercise of the user, as also taught by Yamazaki (Paragraph 0066, 0068, 0071, 0073, 0014-0015), or to prevent loss or damage to the stimulation unit or the wireless receiver. Therefore, Claim 11 remains rejected as described in detail above. 
No additional specific arguments (Pages 8-9 of Response) were made particularly with respect to the previous 35 USC 103 rejections of dependent Claims 12-15, nor with respect to specifically the previously cited Yamazaki or Lemus et al. reference. 
As stated in the previous Non-Final rejection Office action mailed 24 December 2021, it is noted that acknowledgment is made of the Applicant's claim for foreign priority based on an application filed in PEOPLE’S REPUBLIC OF CHINA (CN201520007315.9) on 07 January 2015. It is noted, however, that the Applicant has not filed a certified copy of the CN201520007315.9 application as required by 37 CFR 1.55.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792